DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 2/22/2022 in which claims 1 and 8 have been canceled, claims 2-7 and 9-10 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to sending an order to an exchange without significantly more. 
Claim 2 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 is directed to an electronic trading system, the system including: a user input device; a market data receiver device, wherein the market data receiver device is configured to receive from an electronic exchange, market updates for a tradeable object; an electronic processor coupled with the user input device and the market data receiver; an electronic display coupled with the electronic processor, the user input device, and the market data receiver, wherein the electronic display is configured to provide a graphical user interface, wherein the graphical user interface is configured to provide output according to the market updates received by the market data receiver and to receive input while a user interacts with the output via the user input device, display a static axis of prices having a plurality of price levels for a tradeable object according to the market updates, wherein each price level of the plurality of price levels is responsive to a user input received via the user input device to send an order for the tradeable object to the electronic exchange for a quantity at the price level, electronic exchange according to a difference between sequential total traded quantities; and an order router coupled with the electronic display, the electronic processor, and the user input device, wherein the order router is configured to: send an order to the electronic exchange in response to receiving the user input via the user input device, wherein the user input is received according to a user manipulating the user input device relative a selected price level of the plurality of price levels, wherein the order has a price determined according to the selected price level.  These limitations (with the exception of italicized limitations) describe the abstract idea of sending an order to an exchange, which may correspond, to a Certain Methods of Organizing Human Activity (fundamental economic practice).  The limitations, provide output according to the market updates received by the market data receiver and to receive input while a user interacts with the output via the user input device, display a static axis of prices having a plurality of price levels for a tradeable object according to the market updates; and display an indicator for a last traded total sweep quantity corresponding to a plurality of trades executed over a plurality of different price levels including a last traded price level for a tradeable object relative to the last traded price level along the static axis of prices, wherein the plurality of different price levels represents a market sweep by the plurality of trades executed over the plurality of different price levels are nothing more than to display information to the user.  Displaying information to a user has been identified as Mental Processes (including observations, evaluations, judgements, and opinions; e.g., Electric Power Group, October 2019 Update: Subject Matter Eligibility, page 7).  The limitation, Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a user input device, a market data receiver device, an electronic exchange, an electronic processor coupled with the user input and the market data receiver, the electronic display providing a graphical user interface and an order router coupled with the electronic display, the electronic processor, and the user input device are all recited at Step 2B: NO).  Thus, the claim 2 is not patent eligible.
Dependent claims 3-7 and 9-10 further define the abstract idea that is present in the independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7 and 9-10 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 2/22/2022 have been fully considered but they are not persuasive due to the following reasons:
Examiner has noted Applicant’s reply to response to response to arguments section presented under IV.A. dated 2/22/2022.
Applicant also states that under IV.B. that electronic trading systems including the graphical user interface portion of an electronic trading system as claimed, are not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). 
Examiner respectfully disagrees and notes that sending an order to an exchange clearly involves  reciting of an abstract idea as supported by October 2019 Update: Subject Matter Eligibility (page 5, placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC).  The electronic trading systems including the graphical user interface portion of an electronic trading system are additional limitations which do not restrict the claim from reciting an abstract idea.  Under Step 2A, Prong One, the claim limitations are only considered to determine if it recites an abstract idea.  In this case, it is determined that the claim clearly recites an abstract idea and the technical limitations do not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
Applicant states that the claimed graphical user interface provides an indicator for a last trade total sweep quantity that reflects the real-world activity determined to have occurred remotely at the electronic exchange for the user of an electronic trading system represent examples of “other technology” as discussed in MPEP 2106.04(d)(1).  As discussed above, the Applicant is not arguing that the pending claims are directed to an improvement to generic computing devices but instead argues that the pending claims are directed to an improvement to an electronic trading system such as the hybrid derivatives trading system found to be patent-eligible in Smith.
Examiner respectfully disagrees and notes that providing an indicator to reflect last traded quantity is known in the prior art as per Applicant’s specification ([0007], [0009], Fig. 1B) and cannot serve to be claimed as an improvement if an indicator now reflects last traded total sweep quantity.  Applicant is merely using existing technology to implement the abstract idea of sending an order to an exchange and display last traded total sweep quantity.  There is simply no technological improvement as a result of implementing the abstract idea and as such the additional limitations serve as a tool to apply the abstract idea.  Thus, the arguments with respect to practical application are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693